DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 08/06/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Application
In response to Office action mailed 10/27/2020 (“10-27-20 OA”), Applicants added claims 15-17 in the response filed 12/27/2020 (“12/27/2020 Remarks”).   
Claim(s) 1-7 and 15-17 are pending examination.
Response to Arguments
Applicant's arguments, see 12/27/2020 Remarks, with respect to the rejection of claim(s) 1-7 under 35 USC 102 have been fully considered but they are not persuasive.
(1) Applicant argues that Shiomi fails to teach the claimed limitation of “a substrate outer portion surrounding the substrate inner portion....” because the buffer substrate 4 is coextensive with the SiC substrate 2 and not “surrounding” the buffer substrate 4.
 The Examiner notes that in accordance with MPEP 2106, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. Therefore, the claim limitation “surrounding” has been given its broadest reasonable interpretation based on the very basic definition of “surround,” provided by Dictionary.com. Dictionary.com defines "surround" as "something that surrounds, as the area, border, etc., around an object or central space.” 
Therefore, as depicted in Fig. 3 of Shiomi, the buffer substrate 4 surrounds the SiC substrate 2 inner portion (central or middle region) because it surrounds the top border of the SiC substrate 2. If Applicant feels the novelty of his invention lies within the distinction between how the substrate is being surrounded he is encouraged to amend the claims accordingly. It is for this reason the previous rejection is being maintatined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiomi et al. (US Patent No. 6,734,461; hereinafter Shiomi).

    PNG
    media_image1.png
    302
    489
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig.3, Shiomi teaches a silicon carbide substrate (title) comprising: 
a substrate inner portion 2; and 
a substrate outer portion 4 surrounding the substrate inner portion (from an aerial view), 
wherein a non-dopant metal impurity concentration of the substrate inner portion is 1x1016 cm-3 or more (col. 5, lines 34-38; “5 x 1017cm-3 to approximately 5 x 1019cm-3”), and a region of the substrate outer portion at least on a surface side (top) thereof is a substrate surface region in which the non-dopant metal impurity concentration (col. 6, lines 6-16) is less than 1x1016 cm-3  (col. 6, lines 6-16; “1x1016 cm-3  to approximately 1x1019 cm-3”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi, as applied to claim 1 above.
Regarding claim 2, refer to Fig.3, Shiomi teaches the claimed silicon carbide substrate (see claim 1 above) having the same doping properties within each layer. According to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the average threading screw dislocation density in the substrate surface region is 100 cm-2 or less) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Therefore, Shiomi teaches the aforementioned claim limitation.
Regarding claim 3, refer to Fig.3, Shiomi teaches the non-dopant metal impurity concentration has distribution in a thickness direction of the substrate inner portion 2 or a direction perpendicular to the thickness direction (col. 6, lines 6-16; “impurity density in the buffer layer 4 is preferably lower than the impurity density in the SiC substrate 2, and preferably decreases gradually from the interface with the SiC substrate 2 toward the interface with the active layer 6.”).
Regarding claim 4, refer to Fig.3, Shiomi teaches the non-dopant metal impurity concentration has distribution in a thickness direction of the substrate surface region 2 or a direction perpendicular to the thickness direction. (col. 5, lines 33-67).
Regarding claim 5, refer to Fig.3, Shiomi teaches the claimed impurity concentration of the substrate inner portion (see claim 1 above). According to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: a volume resistivity of 25 m Ω cm or less) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claim 6, refer to Fig.3, Shiomi teaches the claimed impurity concentration of the substrate outer portion (see claim 1 above). According to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: a volume resistivity of 25 m Ω cm or less) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Therefore, Shiomi teaches the aforementioned claim limitation. Therefore, Shiomi teaches the aforementioned claim limitation.
Regarding claim 7, refer to Fig.3, Shiomi teaches the claimed impurity concentration of the distribution of the local threading screw dislocation density (col. 6, lines 16-24). Furthermore, according to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the distribution of the local threading screw dislocation density) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 
Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Ohno et al. (PG Pub 2009/0302328) teaches a silicon carbide semiconductor substrate
	b. Ishibashi (US Patent No. 9,105,756) teaches a silicon carbide substrate capable of reducing on-resistance and improving yield of semiconductor devices is made of single-crystal silicon carbide
Allowable Subject Matter
4.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 15 is fully incorporated into the base claim 1.  
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, the substrate outer portion surrounds the substrate inner portion on upper and lower faces.  
Claim 16 would be allowable, because it depends on allowable claim 15.
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 17 is fully incorporated into the base claim 1.  
the substrate outer portion surrounds the substrate inner portion on side faces.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
                                                                                                                                                                            /KYOUNG LEE/Primary Examiner, Art Unit 2895